Citation Nr: 0940356	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition.

2.  Entitlement to service connection for a right foot 
condition.

3.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2, 1956 to July 
13, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
the Veteran's April 2003 claims for entitlement to service 
connection for a right leg condition, a right foot condition, 
and a left foot condition.

In a November 2007 decision, the Board denied the Veteran's 
claims for entitlement to service connection for a left leg 
condition and a right leg condition, and remanded the 
Veteran's claims for entitlement to service connection for a 
right foot condition and a left foot condition, in order to 
provide him with a VA podiatry examination.  The Veteran 
appealed the denial of entitlement to service connection for 
his right leg condition to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2008, the 
Secretary of Veterans Affairs and the Veteran, through his 
attorney, filed a Joint Motion to vacate the Board's denial 
of service connection for his claimed right leg condition, 
and remand the issue for further development.  That motion 
was granted by the Court in September 2008, and the case was 
returned to the Board for further consideration.  The parties 
also agreed in page one of the Joint Motion that the Veteran 
"is no longer pursuing his claim for entitlement to service 
connection for a left leg condition, and therefore, the 
Board's denial of that claim should be preserved."

The Board notes that the Veteran's representative, in his 
September 2009 Written Brief Presentation, states that the 
issue of entitlement to service connection for a left leg 
condition is currently before the Board.  However, as noted 
above, the Veteran expressly declined to pursue that claim in 
the September 2008 Joint Motion, and the Court consequently 
dismissed that issue, leaving in place in the Board's denial 
of that claim.  Therefore, the issue of entitlement to 
service connection for a left leg condition is not before the 
Board.

The issue of entitlement to service connection for a right 
leg condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claimed right foot condition is not shown to be related 
to the Veteran's military service or to any incident therein.

2.  A claimed left foot condition is not shown to be related 
to the Veteran's military service or to any incident therein.


CONCLUSIONS OF LAW

1.  A right foot condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  A left foot condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated May 2003, August 2003, and December 2007, 
provided to the Veteran before the December 2003 rating 
decision and the March 2009 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the Veteran of what evidence was needed to establish his 
service connection claims, what VA would do and had done, and 
what evidence he should provide.  The May 2003 and December 
2007 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in a letter dated December 
2007.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran was provided with a VA 
examination for his claimed left and right foot conditions in 
February 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his April 2003 claim that his feet 
first became swollen in May 1956.  In May 2003, the Veteran 
wrote that he had rheumatic fever during service, and at that 
time his feet would become swollen, rendering him unable to 
walk for a period of three weeks.  The Veteran then stated 
that his "feet still swell at times" for periods of three 
weeks at a time.  In June 2003, the Veteran wrote that "I do 
not know if my heart has anything to do with my...feet[;] all I 
know is the heart controlls [sic] all of the body."  In his 
February 2004 notice of disagreement, the Veteran asserted 
that he did not have any problems with his feet when he 
entered service, and that a doctor had attributed the 
swelling of his feet to rheumatic fever.  He also disavowed 
having ever hurt his foot by falling off of a mule, as the RO 
had found in its December 2003 rating decision.  In his 
September 2004 substantive appeal, the Veteran attributed the 
problems with his feet to being "assigned to Baker Company 
at the Great Lakes Training Command for some infraction of 
Navy rules and regulations.  The level of physical training 
was to punish individuals to the maximum extent possible.  I 
was hospitalized from [the] effects of this so called extra 
training regimen....This is where my...feet problems began."  In 
October 2006, the Veteran wrote that, during his time in 
service, his doctors had diagnosed him with acute effusion 
and  synovitis of the membrane bone.

The Veteran also provided four statements from his friends 
and relatives in June 2003.  A friend, K.C., wrote that "I 
have seen times when [the Veteran] couldn't work due to his 
feet and knees bothering him."  Another friend, P.M., wrote 
that the Veteran "has difficulty in walking [because of] his 
knees and feet."  The Veteran's spouse wrote that she had 
taken him to a VA hospital for his swollen feet, and that the 
VA clinicians "did not take any tests and told him to take 
Bayer Aspirin.  They said he had fluid" in his feet.  The 
Veteran's son, B.M., wrote that the Veteran was experiencing 
many health problems.

In his March 1956 enlistment examination, the Veteran checked 
a box indicating that he did not have, and had never had, 
foot trouble.  On clinical evaluation, the Veteran's feet 
were found to be normal.  On three occasions in May 1956, the 
Veteran sought treatment for sore feet.  The Veteran was 
treated in a whirlpool for 20 minutes on the first such 
occasion.  On the third occasion, the clinician diagnosed the 
Veteran with a penicillin sensitivity reaction, and possible 
rheumatic fever.  The clinician noted that the Veteran had 
had sore feet of progressively increasing severity for two 
days, and that both feet revealed swelling over the medial 
aspect, under the medial malleolus.  The right foot was 
hyperemic (engorged by excessive blood flow) in that area.  
The clinician found that there was apparently considerable 
tenderness to movement and palpation in the tarsal and 
metatarsal joints.  The clinician noted that the Veteran's 
bilateral foot condition did not exist prior to enlistment 
(DNEPTE), and was not due to misconduct.  In June 1956, a 
clinician noted that the Veteran had been hospitalized for 
two weeks for painful, swollen feet following an upper 
respiratory infection that was thought to be acute rheumatic 
fever.  The clinician noted that the Veteran became 
asymptomatic during hospitalization, but that his feet began 
to swell again, and that he was having much difficulty 
walking.  Also in June 1956, a clinician found that the 
Veteran had slight puffiness and tenderness of the dorsum of 
his left foot, and no objective findings with respect to his 
right foot.  The Veteran was diagnosed with acute synovitis 
(inflammation of the joints) of the right knee and left 
ankle, due to overuse, and was found to be unfit for further 
service by reason of physical disability.  The clinician 
further found that the Veteran's physical disability was 
neither incurred in nor aggravated by his time in service; 
rather, he attributed the Veteran's condition to a right knee 
injury which the Veteran had stated that he had sustained two 
years earlier, from falling off of a mule.  In July 1956, the 
Veteran signed a statement in which he waived his right to a 
hearing before a Physical Evaluation Board, and accepted the 
finding that his synovitis of the right knee and left ankle, 
due to overuse, was not incurred in or aggravated by his 
active service.

In August 2001, the Veteran sought treatment from a private 
clinician for right heel pain.  The Veteran reported no 
history of injury, and stated that the pain had existed for 
one month.  The clinician found no swelling, but found that 
the Veteran was overweight, and that the medial heel of his 
right foot was tender.  He also found that the Veteran was 
slightly flatfooted.  He recommended that the Veteran use 
Motrin, ice, stretching, and tape to treat the pain.

In April 2004, a VA clinician diagnosed the Veteran with 
tinea pedis (commonly referred to as "athlete's foot") 
between his toes, and with mycotic (infected with fungus) and 
dystrophic (containing calcium) nails.

Later in April 2004, a VA clinician found that the Veteran 
had no pedal (relating to the foot) edema, and that a visual 
evaluation of the Veteran's feet showed them to be normal.  
The Veteran's sensations on his sole, heel, dorsum, and toes 
were intact bilaterally.

In February 2009, the Veteran was provided with a VA 
examination of his feet.  The examiner reviewed the claims 
file, and specifically cited to the Veteran's in-service 
treatment for swollen feet.  At the examination, the Veteran 
reported having pain in his feet, which occurs as a flare-up 
once per month, and can last for up to two weeks.  The 
Veteran reported that the pain, which is on the plantar 
aspect of the hindfoot, is mainly associated with walking.  
The examiner's diagnosis was that the Veteran had a "normal 
bilateral foot examination."  The examiner noted that the 
Veteran "has a clinical history of plantar fasciitis.  The 
symptoms described in the service [treatment] record are 
really non-descriptive and suggest a synovitis of the foot.  
They also suggest a nonspecific swelling."  As a result, the 
examiner found that it was less likely than not that the 
Veteran's claimed bilateral foot condition was related to his 
symptoms in service.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the August 2001 private clinician, the 
April 2004 VA clinicians, and the February 2009 VA examiner 
are so qualified, their medical opinions constitute competent 
medical evidence.

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  In this case, 
the Veteran's claim must be denied, because his feet have 
been found to be clinically normal.  38 C.F.R. § 3.159(a)(1).

The requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim."  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, 
since the Veteran filed his claim in April 2003, the only 
diagnosis relating to his feet has been tinea pedis and 
mycotic and dystrophic nails.  Although the Board must 
broadly construe the benefit sought by the Veteran-see 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009)-the Board 
finds that, in this case, the Veteran specifically limited 
his claim to any conditions that resulted in swollen feet.  
Because the Veteran's tinea pedis and mycotic and dystrophic 
nails have not been found to have resulted in swollen feet, 
they are not within the scope of the Veteran's claim.

The Veteran is competent to observe that his feet became 
swollen and painful during his time in service, and continue 
to swell and cause him pain.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  The Veteran's friends and family 
are likewise competent to observe the Veteran's swollen feet 
and indicia of pain.

However, the Board finds that the absence of a diagnosis from 
the Veteran's August 2001 private clinician, combined with 
findings of clinically normal feet by both an April 2004 VA 
clinician and a February 2009 VA examiner, are more probative 
of the Veteran's clinical status than the assessments of the 
Veteran and his friends and family.  The clinicians' medical 
opinions are accorded greater probative weight than those of 
the Veteran and his friends and family, because the former 
are based on greater medical knowledge and experience.  
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Additionally, although the Veteran's statements to VA 
accurately reflect the findings of his treating clinicians in 
service, the most probative medical evidence of record shows 
that the Veteran does not currently have a foot condition 
that resulted from his time in service.

Moreover, although the Board finds the Veteran's complaints 
of pain in his feet to be wholly credible, a claim of service 
connection for pain cannot be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he does not 
currently have a diagnosed foot condition.  38 C.F.R. §§ 
3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran does not currently have a 
diagnosed foot condition.  Consequently, he is not entitled 
to a grant of service connection based on continuity of 
symptomatology.  38 C.F.R. 
§ 3.303(b).  Moreover the Veteran did not seek treatment for 
pain in his foot until August 2001, approximately 45 years 
after service.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  As such, service connection is not 
warranted on a direct basis.  38 C.F.R. § 3.303.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed left and right 
foot conditions; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a right foot condition is denied.

Service connection for a left foot condition is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a right leg condition.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Joint Motion granted by the Court in September 2008, at 
page 2, concludes that the Board must determine whether a 
medical examination is required in the instant case, in light 
of both 38 C.F.R. § 3.159(c)(4) and the United States Court 
of Appeals for the Federal Circuit (Federal Circuit)'s 
decision in Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 
2007) (lay evidence can be competent to establish a diagnosis 
when a layperson is competent to identify a medical 
condition, a layperson is reporting a contemporaneous medical 
diagnosis, or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

The Board holds that a medical examination is warranted in 
the instant case, because the Veteran has provided competent 
lay evidence of a swollen right leg in his April 2003 claim; 
the Veteran's service treatment records establish that the 
Veteran had swelling in his right ankle and synovitis in his 
right knee in service in May 1956; and the Veteran has 
indicated in his September 2004 substantive appeal that his 
right leg swelling may be associated with an event in 
service, namely his "punish[ing]" physical training.

On remand, the AOJ should obtain all of the medical records 
showing treatment for a right leg condition since February 
2009, which are not already of record.

Additionally, the AOJ should schedule the Veteran for an 
orthopedic examination, by an appropriate specialist, to 
determine the whether it is at least as likely as not (50 
percent or more probability) that the Veteran's claimed right 
leg condition was incurred or aggravated in service.  The 
examiner should include in his analysis a comment on whether 
it is at least as likely as not that the rheumatic fever with 
which the Veteran was diagnosed in service caused or 
aggravated his current right leg condition, if any.  The 
examiner should also include in his analysis a comment on 
whether it is at least as likely as not that the Veteran's 
superficial cellulitis, diagnosed by a VA physician in August 
2007, was caused or aggravated by his time in service.  The 
VA examiner should provide a rationale for his conclusions.  
If such a determination is not possible, the examiner should 
provide a rationale for why he cannot answer those questions 
in either the affirmative or the negative.  The claims file 
should be reviewed by the examiner, and the examiner's report 
should so indicate.

The Board notes that the RO, in its December 2003 rating 
decision, cited as one rationale for its denial of the 
Veteran's claim the fact that the Veteran, while in service, 
had "signed a statement that [he] understood that [his] 
diagnosis was not incurred in nor aggravated by active 
service."  That statement, dated July 1956, is of record.  
However, the RO is reminded of 38 C.F.R. § 3.304(b)(3), which 
states that "signed statements of Veterans relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact."  

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran should be provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted 
with respect to his claimed right leg condition.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for a right 
leg condition is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The Veteran should be given an adequate 
opportunity to respond.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for a right leg condition 
since February 2009, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records would be futile, notations to that 
effect should be made in the claims 
folder.

3.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination by an appropriate specialist, 
to determine whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's claimed 
right leg condition was incurred or 
aggravated in service.  All indicated 
tests and studies should be undertaken.  
The VA examiner should provide a rationale 
for his conclusions.  If such a 
determination is not possible, the 
examiner should provide a rationale for 
why he cannot answer those questions in 
either the affirmative or the negative.  
The claims file should be reviewed by the 
examiner, and the examiner's report should 
so indicate.

a)  The examiner should include in his 
analysis a comment on whether it is at 
least as likely as not that the rheumatic 
fever with which the Veteran was diagnosed 
in service caused or aggravated his 
current right leg condition, if any.

b)  The examiner should include in his 
analysis a comment on whether it is at 
least as likely as not that the Veteran's 
superficial cellulitis, diagnosed by a VA 
physician in August 2007, was caused or 
aggravated by his time in service.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
right leg condition.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


